Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 24, 1977, which affirmed an order of the State Division of Human Rights, dated June 17, 1976, which, after a hearing, dismissed petitioner’s complaint alleging an unlawful discriminatory practice relating to employment. Proceeding dismissed, without costs or disbursements, as untimely for failure to institute the proceeding within 30 days after service of the order of the Human Rights Appeal Board, as required by section 298 of the Executive Law. We note that the order of the board was supported by substantial evidence and that petitioner failed to make out even a prima facie case of discrimination (see New York Inst, of Technology v State Div. of Human Rights, 48 AD2d 132, revd on other *653grounds 40 NY2d 316). Suozzi, J. P., Gulotta, Cohalan and Hargett, JJ., concur.